Case: 21-60203   Document: 00516397578       Page: 1    Date Filed: 07/18/2022




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 18, 2022
                              No. 21-60203                           Lyle W. Cayce
                            Summary Calendar                              Clerk


   Ana Mirna Aguirre-Solano; Axel Maximiliano
   Alvarado-Aguirre; Osbaldo Vladamir Alvarado-Rivas;
   Heysel Aylin Alvarado-Solano,

                                                                Petitioners,

                                   versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                         Agency No. A209 227 567
                         Agency No. A209 227 568
                         Agency No. A208 761 619
                         Agency No. A208 761 620



   Before Wiener, Dennis, and Haynes, Circuit Judges.
Case: 21-60203          Document: 00516397578              Page: 2         Date Filed: 07/18/2022

                                           No. 21-60203


   Per Curiam:*
          Ana Mirna Aguirre-Solano and Osbaldo Vladamir Alvarado-Rivas,
   natives and citizens of El Salvador, petition for review of a decision of the
   Board of Immigration Appeals (BIA) dismissing their appeal from a decision
   of the Immigration Judge (IJ) denying their consolidated applications for
   asylum and withholding of removal. 1                 Although they raise numerous
   arguments in their petition for review, we have jurisdiction to consider only
   their arguments that the BIA and IJ erroneously concluded that they failed to
   show membership in a cognizable particular social group (PSG) and a nexus,
   as these are the only exhausted claims. See Martinez-Guevara v. Garland, 27
   F.4th 353, 360-61 (5th Cir. 2022); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.
   2004); 8 U.S.C. § 1252(d)(1).
          We review their challenge to the BIA’s PSG determination under the
   substantial evidence standard. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). Additionally, we review the decision of the BIA and consider the
   IJ’s decision only insofar as it influenced the BIA. See Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018). The petitioners have not met these standards
   with respect to the BIA’s rejection of their proposed PSG and thus have not
   shown that substantial evidence compels a conclusion contrary to that of the
   BIA on the issue whether they were eligible for relief. See Jaco v. Garland, 24
   F.4th 395, 401, 403, 407 (5th Cir. 2021); Efe v. Ashcroft, 293 F.3d 899, 906
   (5th Cir. 2002). Concomitantly, there is no need to consider nexus. See INS
   v. Bagamasbad, 429 U.S. 24, 25 (1976). The petition for review is DENIED
   in part and DISMISSED in part.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              Petitioners are a wife, husband, and their minor children.




                                                 2